DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08SEPT2021 has been entered.
Response to Arguments
The Amendment filed 09AUG2021, previously not entered, has now been entered. For a summary, see the Advisory Action mailed on 13AUG2021. No new arguments have been filed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Teng (40837) on 17SEPT2021.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-23,26-28,32 directed to methods non-elected without traverse.  Accordingly, claims 18-23,26-28,32 have been cancelled.
The application has been amended as follows:
1.	(currently amended) An apparatus for separating cells from microcarriers, the apparatus comprising:
a chamber having a body and a base, the body and the base configured to receive a mixture comprising cells and microcarriers;
a filtration element extending 
an actuator coupled to the chamber, the actuator configured for selective extension and retraction of at least a portion of the body of the chamber to move the filtration element relative to the base of the chamber, the filtration element being separable from the base of the chamber.
2.	(previously presented) The apparatus of claim 1, wherein selective extension of the at least a portion of the body of the chamber in response to selective actuation of the actuator causes the at least a portion of the body to extend away from the base of the chamber and selective retraction of the at least a portion of the body of the chamber in response to selective actuation of the actuator causes the at least a portion of the body to retract toward the base of the chamber.

4.	(previously presented) The apparatus of claim 1, wherein the chamber is configured to transition between an extended state and a retracted state in response to selective actuation of the actuator.
5.	(previously presented) The apparatus of claim 1, wherein the filtration element comprises a filter configured to allow cells to pass through the filter and to block microcarriers from passing through the filter.
6.	(previously presented) The apparatus of claim 1, wherein the filtration element comprises a filter base configured to cooperate with the base of the chamber to allow the filter base to sit flush with the base of the chamber when the apparatus is in a retracted state.
7.	(cancelled).
8.	(previously presented) The apparatus of claim 1, wherein the body includes bellows to allow for expansion and contraction of the body.
9-36.	(cancelled).
37.	(currently amended) The apparatus of claim 1, wherein the body of the chamber includes and anthat is extendible, and selective actuation of the actuator causes 
38.	(previously presented) The apparatus of claim 1, further comprising a cover coupled to an upper end of the body of the chamber, wherein the filtration element is coupled to at least one of the cover or the upper end of the body of the chamber.
39.	(previously presented) The apparatus of claim 1, wherein the filtration element side walls extend into the chamber.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777